1 Reported in 233 N.W. 851.
Plaintiff appeals from an order denying his motion for a new trial.
Action to recover $1,705.85 and interest. The case was tried to the court without a jury. Findings of fact and conclusions of law were made and judgment ordered that plaintiff take nothing by the action and that defendant have judgment against plaintiff for his costs and disbursements.
The complaint was based upon an alleged fraud claimed to have been perpetrated upon plaintiff by defendant in relation to a real estate mortgage transaction. The answer raises a direct issue on all fraud allegations and pleads the statute of limitations. The court found all the important and controlling facts in favor of defendant; that no fraud was perpetrated or misrepresentation made, and even if there had been such that plaintiff had knowledge thereof more than six years prior to the commencement of the action.
The case was fully tried on both sides; apparently all available evidence was introduced. Nothing further could well have been done. The evidence was conflicting, but it was ample to support the conclusion of the court.
This is strictly a "fact case." Under the familiar rule stated in 1 Dunnell, Minn. Dig. (2 ed.) § 410, the appellant cannot prevail.
Order affirmed. *Page 172